Citation Nr: 0208128	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  95-35 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for liver disease to 
include hepatitis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran served on active duty from August 1973 to June 
1994.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) at St. Petersburg, Florida.  In 
February 1998, the veteran testified at a hearing on appeal 
before a member of the Board who is no longer associated with 
the Board.  In April 2002, the veteran was informed by letter 
that he was entitled to have another hearing before the Board 
Member making the determination in his case.  He was given 30 
days to respond.  As no response has been received to date, 
appellate consideration will proceed.

The case was remanded by the Board in June 1998 for 
additional medical records and a VA rating examination, if 
indicated.  The purpose of the remand has been met.  


FINDING OF FACT

The veteran is not shown to have any chronic liver disorder 
at the present time.  


CONCLUSION OF LAW

A chronic liver disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The service medical records dated in August 1993 reflect that 
a liver biopsy revealed hepatic steatosis with intracellular 
bile stasis and minimal inflammation.  Laboratory testing was 
negative for hepatitis.  

A report of examination in June 1995 was received from Baylor 
College of Medicine, Gastroenterology Section, showing that 
the veteran had mildly raised liver enzymes.  The possible 
causes were either nonalcoholic steatohepatitis (NASH) or the 
use of nonsteroidal anti-inflammatory drugs.  

The veteran appeared for a personal hearing on his appeal 
before a Board member, who is no longer employed at the 
Board, at the RO in February 1998.  He testified that liver 
abnormalities that were present, as shown by liver biopsy, in 
1993 continued to be present even though he did not have any 
symptoms.  He was afraid that the liver abnormality that was 
described in 1993 would affect him in 5 or 10 years.  He 
reportedly had read that the liver abnormalities described in 
1993 were long-term and might develop into cirrhosis.  

On a VA outpatient treatment report in February 1998, the 
liver function value, serum glutamic-pyruvic transaminase 
(SGPT), was slightly elevated.  History was recorded that the 
veteran had a liver biopsy that showed fatty infiltration 
during his military service.  It was stated that this may be 
secondary to hyperlipidemia.  In August 1998, SGPT continued 
to be elevated.  Hepatitis C could not be ruled out.  In 
April 1999, a history of elevated liver function tests, 
etiology unknown, was recorded.  His liver function tests 
were within normal limits.  

On a VA examination in July 1999, a history of a fatty liver 
was recorded.  The veteran had been referred to a dietitian.  
He had been prescribed medication for a fatty liver.  He had 
been evaluated to lose weight, which reportedly would help 
with his fatty liver.  

On a VA examination in September 2000, review of the 
veteran's medical records, including the service medical 
records, in his VA claims file was noted by the examiner.  
The veteran presented for an evaluation of abnormal liver 
function tests.  History was recorded that he had elevated 
liver enzymes in 1993 for which he underwent liver biopsy 
that reportedly revealed fatty liver infiltration with weight 
loss and uncontrolled hyperlipidemia.  His liver function 
tests had normalized.  He had had an extensive work-up for 
viral etiology of abnormal liver function tests, all of which 
had been unremarkable.  He denied vomiting, hematemesis and 
melena.  He had no ongoing evidence of liver dysfunction.  
There was no right upper quadrant pain, fatigue, weakness, 
depression or anxiety.  There was no history of high risk 
behavior for the development of viral hepatitis, including 
transfusion, intravenous drug use, occupational blood 
exposure, or high risk sexual activity.  He denied 
significant alcohol abuse.  

The physical examination showed there was no evidence of 
ascites.  There was no pain or tenderness of the abdomen.  
The liver was not palpable.  There was no chronic stigmata of 
liver disease, including palmar erythema, spider angiomata, 
or Dupuytren's contractures.  The impression was history of 
fatty liver, status post liver biopsy, related to 
hyperlipidemia and obesity.  The examiner stated that, with 
weight loss, the veteran had no ongoing evidence of liver 
dysfunction or hepatic enlargement.  There was no evidence of 
viral hepatitis.  There was no evidence of active liver 
disease.  Laboratory results were reviewed and showed liver 
function tests to be normal and hepatitis serologies to be 
negative.  In the examiner's opinion, the elevated liver 
function tests done in the service were the result of a fatty 
liver, which had resolved.  There was no evidence of active 
liver disease.  

VCAA

The Veterans Claims Assistance Act of 2000 contains, in 
pertinent part, the following sections with respect to the 
duty to assist and the development of claims:


Duty to assist claimants

(a) DUTY TO ASSIST. -- (1) The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.

(2) The Secretary is not required to provide assistance to a 
claimant under this section if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.

(3) The Secretary may defer providing assistance under this 
section pending the submission by the claimant of essential 
information missing from the claimant's application.

(b) ASSISTANCE IN OBTAINING RECORDS. -- (1) As part of the 
assistance provided under subsection (a), the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.

(2) Whenever the Secretary, after making such reasonable 
efforts, is unable to obtain all of the relevant records 
sought, the Secretary shall notify the claimant that the 
Secretary is unable to obtain records with respect to the 
claim. Such a notification shall --

(A) identify the records the Secretary is unable to obtain;

(B) briefly explain the efforts that the Secretary made to 
obtain those records; and

(C) describe any further action to be taken by the Secretary 
with respect to the claim.

(3) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.

(c) OBTAINING RECORDS FOR COMPENSATION CLAIMS. -- In the case 
of a claim for disability compensation, the assistance 
provided by the Secretary under subsection (b) shall include 
obtaining the following records if relevant to the claim:

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information sufficient 
to locate such records, other relevant records pertaining to 
the claimant's active military, naval, or air service that 
are held or maintained by a governmental entity.

(2) Records of relevant medical treatment or examination of 
the claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records.

(3) Any other relevant records held by any Federal department 
or agency that the claimant adequately identifies and 
authorizes the Secretary to obtain.

(d) MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. --

(1) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.

(2) The Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)-

(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.

(e) REGULATIONS. -- The Secretary shall prescribe regulations 
to carry out this section.

(f) RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title.

(g) OTHER ASSISTANCE NOT PRECLUDED. -- Nothing in this 
section shall be construed as precluding the Secretary from 
providing such other assistance under subsection (a) to a 
claimant in substantiating a claim as the Secretary considers 
appropriate.

Claimant responsibility; benefit of the doubt

(a) CLAIMANT RESPONSIBILITY. -- Except as otherwise provided 
by law, a claimant has the responsibility to present and 
support a claim for benefits under laws administered by the 
Secretary.

(b) BENEFIT OF THE DOUBT. -- The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  See 38 
U.S.C.A. §§ 5103A, 5107 (West Supp.2001); 38 C.F.R §§ 3.102.

The Veterans Claims Assistance Act of 2000 was implemented 
with the adoption of new regulations.  See 66 Fed. Reg. 45, 
620 (as amended, August 29, 2001)(to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
However, the regulations add nothing of substance to the new 
legislation and the Board's consideration of the regulations 
do not prejudice the appellant.  See Bernard v. Brown, 4 Vet. 
App 384 (1993). 

It is clear that there is no additional documentary evidence 
that is relevant to the veteran's claimed liver disability.  
He was afforded a VA special liver examination in September 
2000, and VA treatment records have also been obtained and 
entered into the evidentiary record.  All non-VA medical 
records that he has indicated have likewise been obtained and 
reviewed.  Thus, the statutory requirement in the Veterans 
Claims Assistance Act of 2000, that a medical examination or 
medical opinion be secured when necessary to make a decision 
on the claim, has been fully satisfied by the development 
action undertaken by the RO.  Further, the veteran has been 
adequately informed of the evidence needed to support his 
claim.  In particular, the RO wrote to him in March 2001 
informing him of the VCAA, what evidence was needed to 
establish entitlement, and what evidence VA had obtained.  
Accordingly, there has been substantial compliance with the 
VCAA.

Analysis

Service connection may be granted for disability resulting 
from disease contracted during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Court has consistently held that "[s]ervice connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in- service 
disease or injury and the present disease or injury."  
Savage, v. Gober, 10 Vet. App. 488, 493 (1997).  A veteran 
must submit "proof of a present disability" to be ultimately 
successful on the merits of the claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In the present case, there is no medical evidence of record, 
and the veteran has not alluded to any such evidence 
elsewhere, which tends to establish the existence of a 
current diagnosis of hepatitis or any sign or symptom of any 
liver dysfunction.  Liver function studies during and since 
April 1999 have been unremarkable.  Normal liver function is 
shown to be present.  There is no medical evidence of record, 
and the veteran has not alluded to any such evidence 
elsewhere, which tends to establish any chronic liver 
disability during active service or any current manifestation 
of such a disability.  The VA examiner's review of all the 
medical evidence, including the service medical records, and 
complete examination have resulted in a conclusive finding 
that the veteran has no liver disease.  While the veteran has 
testified that he may experience liver problems in subsequent 
years, the fact remains that no such liver disease is 
currently demonstrated.  Should liver problems arise in the 
future, he does have the right to reopen his claim.  There is 
no independent medical evidence, nor has he specified any 
sign or symptom of liver dysfunction in support of his claim.  
The complete medical evidence consistently supports the 
absence of any chronic liver dysfunction traceable to any 
inservice disease or injury, or any current liver abnormality 
at the present time.  

As discussed above, the clear weight of the evidence is 
against the veteran's claim.  As the negative and positive 
evidence is not in approximate balance with respect to any 
material point, there is no doubt to be resolved in the 
veteran's favor and his claim for service connection for a 
liver disorder must therefore be denied.


ORDER

Service connection for a liver disorder is denied.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

